The Court
(Thruston, J., absent,)
said that the Maryland Act was very obscure. The first is the only section which gives freedom to the slave, and it gives it only when the slave is imported “ for sale or to reside within the State.” The 2d section provides, that citizens of the United States, who may come into the State with a bond fide intention of settling therein, may, at the time of their removal, or within one year thereafter, bring in the slaves owned by them at the time of their removal. But the 3d section provides, that nothing therein contained shall be construed to enable them to sell such slaves, unless they shall have resided in the State three whole years next preceding such sale. The 4th section provides that nothing in the act shall be construed to affect the right of persons travelling or sojourning with any slave; such slave not being sold, or otherwise disposed of, in the State, but carried, by the owner, out of the State, or attempted to be carried.
The 4th section does not give any penalty for selling; and such sale is not within the first section, unless the traveller brought the slave “for sale or to reside.” Yet it seems to be the intention of *376the legislature to prohibit such sale. If such was their intent, we must construe the 4th section to mean that such a sale must be considered as conclusive evidence that the slave was imported for sale; and such we are inclined to think must be the construction, if, to bring a person under the penalty of the 1st section, it be necessary that the importer should bring him in “for sale.”
The jury found a special verdict, stating the following facts: —
That the petitioner, early in January, 1823, was brought into this county from Wheeling, in Virginia, by Valentine Peyton, who never has been a resident of this county or district, and who sold the petitioner to the defendant in this county some time in March, 1823. That it was agreed between the seller and the purchaser, (the defendant,) that the petitioner should be sent by the-defendant, forthwith, to Norfolk in Virginia, which was done; and that when he was put on board the steamboat for Norfolk, the purchase-money was paid by the defendant. That the petitioner returned in the steamboat, and filed his petition. That Peyton was not a person coming into this county to reside therein ; but as a sojourner or traveller, and that he did not carry the petitioner with him when he went away, without selling him, or attempting to carry him away without selling him. And that there is no evidence, from which the jury can find that the said Peyton brought the petitioner into this county under any of the circumstances set forth in the provisos contained in the 7th, 8th, 9lh, 10th, and 11th sections of the Act of 1796, c. 67.
The CouRT
(MoRsell, J., contra,)
was of opinion, that upon this special verdict, the law was for the defendant, because the jury had not' found that the petitioner was brought in “ for sale or to reside.”
But at the request of Mr. Key, in the absence of Mr. Hay, the Court suspended the judgment until the next term, when the case was settled by the parties.